Title: William Jones to Thomas Jefferson, 8 November 1817
From: Jones, William
To: Jefferson, Thomas


                    
                        
                            Dear sir
                            Bank of the US. Philada 
              8th Nov. 1817.
                        
                        I should have sooner replied to your favors of the 8 and 26th Ulto had not the delay been suggested by the expectation of the deputation from Lynchburg, and a desire to ascertain, in order to communicate the result. Yesterday the proceedings of the meeting at Lynchburg, and the representations of the deputies, were submitted to the board of directors, and as the discussion which ensued, did not indicate an affirmative result, the papers were ordered to lie upon the table, as a course which the deputies were of opinion would be more favorable to the views of their constituents than an adverse decision.
                        The advantages you have described, undoubtedly designate Lynchburg as a place of very great and improving resources, and prosperous in the highest degree. These features viewed in the abstract, exhibit strong claims to a direct participation in the benefits of the B. US; but when subjected to an equitable rule of distribution, according to a rational estimate of the capacity of the Bank, and the fiscal duties required of it; the just claims of other sections remote from its operations, and the still deranged state of the currency in an extensive portion of the interior; it would appear that other parts of the union have reason to expect the establishment of offices, prior to their accumulation in Virginia where there are already two in extensive operation.
                        Experience alone can prescribe a just limitation to the ramifications of the Bank, which it is evident must gradually expand as its root shall find nourishment and support in the soil of public confidence. The existing administration of the Bank, has already established nineteen+ Offices; five‡ of which are not yet, but will in a few weeks be in operation; and it is believed that in this case the direction has at least kept pace with the capacity, interest, and safety of the institution. Comparatively few of the best informed, are aware of the difficulties which the Bank has to encounter in sustaining its circulation, by supplying the inequalities of exchange, in specie to an incredible amount, while the state Banks operating in their local spheres, afford none of the facilities to commerce which the Bank of the united States and its offices do, by drawing reciprocally on each other, to the extent of the demand; and yet  these Banks appear to be insensible of the protection they derive from this operation, although it is evident that no one who has a remittance to make will demand of them specie for their notes, when by depositing them in the Bank of the US or its offices, a draft may be obtained pbl at sight. These circumstances imperatively require the concentration of the specie resources of the Bank at the seats of demand in the principal commercial cities, and restrict its means for more remote operations. It is to be hoped that time, and the gradual correction of the abuses, and bad habits, which have grown out of a licentious system of Banking, will ameliorate this evil, and enable the Bank by receiving payment in specie from debtor institutions, to supply the inequalities in exchange with less inconvenience, and extend its utility to all parts of the union.
                        These are the considerations which have induced the course pursued in regard to the application from Lynchburg and I hope the explanation may prove satisfactory, although I am sensible the real merits of the case are susceptible of a much more efficient exposition both in manner and substance.
                        although I have not the satisfaction of communicating a result which would have been more grateful to me because more acceptable to yourself and the good people of Lynchburg, I rejoice in the occasion which it has afforded of renewing the declaration of those sentiments of sincere esteem and respect which have constantly animated your friend and
                        
                            Obedient Servant
                            W Jones
                        
                    
                    
                        
                        
                            
                                + 
                                at
                                Portsmouth
                                 NH
                                 Charleston
                                SC
                                
                            
                            
                                 
                                〃
                                Boston
                                
                                 Savannah
                                Geo
                                
                            
                            
                                
                                〃
                                Providence
                                 RI
                                 Augusta
                                 〃
                                 ‡
                            
                            
                                
                                〃
                                Middletown.
                                 Con.
                                 New Orleans
                                
                                
                            
                            
                                
                                〃
                                New York
                                
                                 Lexington
                                 Keny
                                
                            
                            
                                
                                〃
                                Baltimore
                                
                                 Louisville
                                 〃
                                 ‡
                            
                            
                                
                                〃
                                Washington City
                                
                                 Cincinnati
                                 Ohio
                                
                            
                            
                                
                                〃
                                Norfolk.
                                Va
                                 Chillicothe
                                 〃
                                 ‡
                            
                            
                                
                                〃
                                Richmond
                                〃
                                 Pittsburg
                                 Penna
                                 ‡
                            
                            
                                ‡ 
                                〃
                                Fayetteville
                                 NC
                                
                                
                                
                            
                        
                        
                        
                        
                        
                        
                    
                